
	
		II
		112th CONGRESS
		2d Session
		S. 3439
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Ms. Snowe (for herself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 40, United States Code, to direct the
		  Administrator of General Services to install Wi-Fi hotspots and wireless
		  neutral host systems in all Federal buildings in order to improve in-building
		  wireless communications coverage and commercial network capacity by offloading
		  wireless traffic onto wireline broadband networks.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Wi-Net
			 Act.
		2.Installation of
			 femtocells in all Federal buildings
			(a)In
			 generalSubchapter V of
			 chapter 5 of subtitle I of title 40, United States Code, is amended by adding
			 at the end the following:
				
					594.Installation
				of femtocells in all Federal buildings
						(a)DefinitionsIn this section:
							(1)AdministratorThe
				term Administrator means the Administrator of General
				Services.
							(2)Wi-Fi
				hotspotThe term Wi-Fi hotspot means a site or area
				in which the public can access the Internet via a wireless connection.
							(3)Wireless
				neutral host systemThe term wireless neutral host
				system means a small cellular communications base station and related
				antenna, such as a femtocell, picocell, or similar device or apparatus, that is
				connected to a broadband service to provide—
								(A)improved cellular
				coverage within a building; and
								(B)increased network
				capacity.
								(b)Installation of
				femtocellsThe Administrator shall—
							(1)install Wi-Fi
				hotspots in all publicly accessible Federal buildings constructed after the
				date of enactment of this section;
							(2)allow for the
				installation of wireless neutral host systems by any eligible carriers upon
				request in all publicly accessible Federal buildings; and
							(3)in a manner
				consistent with sound management principles, retrofit all Federal buildings
				constructed prior to the date of enactment of this section on a timetable that
				reflects the importance of wireless communication to the Federal functions
				being performed by the occupants of those buildings, except that all of those
				buildings shall be retrofitted not later than December 31, 2015.
							(c)Funding
							(1)In
				generalThere shall be made available from the Federal Buildings
				Fund established under section 592 $15,000,000 to carry out this
				section.
							(2)Derivation;
				availabilityAmounts made available under paragraph (1)
				shall—
								(A)be derived from
				the unobligated balance of amounts made available from the Federal Buildings
				Fund for fiscal year 2013, and prior fiscal years, for repairs and alterations
				and other activities (excluding amounts made available for the energy program);
				and
								(B)remain available
				until
				expended.
								.
			(b)Table of
			 sectionsThe table of sections for chapter 5 of subtitle I of
			 title 40, United States Code, is amended by adding at the end of the items
			 relating to subchapter V the following:
				
					
						594. Installation of femtocells in all Federal
				buildings.
					
					.
			
